In the

     United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
No. 16‐3225 
JOSE ALBERTO RIVERA, 
                                                          Petitioner, 

                                  v. 

LORETTA E. LYNCH, Attorney General of the United States, 
                                               Respondent. 
                     ____________________ 
                                
                Petition for Review of an Order of the 
                   Board of Immigration Appeals. 
                           No. A092‐513‐383 
                     ____________________ 

 SUBMITTED DECEMBER 21, 2016 — DECIDED JANUARY 12, 2017 
                ____________________ 

   Before WOOD, Chief Judge, and POSNER and FLAUM, Circuit 
Judges. 
     POSNER,  Circuit  Judge.  Jose  Alberto  Rivera,  a  58‐year‐old 
citizen  of  El  Salvador  who  has  resided  unlawfully  in  the 
United States for the last 35 years because he immigrated il‐
legally and has never adjusted his status to that of a citizen 
or  lawful  permanent  resident,  petitions  us  for  review  of  an 
order  of  the  Board  of  Immigration  Appeals  upholding  an 
2                                                        No. 16‐3225 


immigration judge’s denial to Rivera of asylum, withholding 
of removal, or relief under the Convention Against Torture, 
and  affirming  the  immigration  judge’s  issuance  of  an  order 
removing  (deporting)  Rivera  from  the  United  States  to  El 
Salvador. 
    In 2014, after having fought off a previous attempt by the 
government  to  deport  him,  Rivera  had  been  convicted  of 
possessing  a  “forged  instrument”  and  the  government  had 
reopened  removal  proceedings.  He  responded,  as  noted  in 
the preceding paragraph, basing his response on his fear that 
gangs in El Salvador would seek to kidnap or extort him be‐
cause they would perceive him as wealthy, owing to his long 
residence in the United States. 
   He  told  the  immigration  judge  that  the  gangs  “do  not 
care about anything” and “always” harm innocent civilians, 
whether  they  have  money  or  not.  Yet  he  conceded  that  no‐
body  in  El Salvador  had  ever  threatened  him  or  his  family, 
while  recounting  the  experience  of  an  unidentified  Salva‐
doran  national  with  whom  he  had  been  detained  who  told 
Rivera of having been removed to El Salvador, where mem‐
bers  of  the  MS‐13  gang  had  “threatened”  him  after  he  re‐
buffed  their  attempts  to  recruit  him  to  traffic  drugs.  Yet  no 
harm  had  befallen  him.  Rivera  also  testified  that  about  five 
years ago his sister, who has lived in the United States since 
the  1970s,  visited El Salvador for a few  days—without inci‐
dent. And although he expressed uncertainty about whether 
the  Salvadoran  government  would  be  able  to  protect  him 
from the gangs, he denied any fear that he would be harmed 
by the government itself. 
   The immigration judge noted that the State Department’s 
“country  condition”  reports  on  El  Salvador  “do  not  show 
No. 16‐3225                                                                 3 


that street gangs have specifically targeted El Salvadoran cit‐
izens returning from the United States because of their per‐
ceived  wealth,”  and  noted  (essentially  repeating  Rivera’s 
statement)  that  nobody  in  El  Salvador  had  ever  threatened 
him or his family and that there was no reason to think that 
the Salvadoran government would torture him or acquiesce 
in  his  being  tortured  by  nongovernment  actors.  And  re‐
member that his sister and the unidentified Salvadorian de‐
tainee, each of whom had visited El Salvador after living in 
the United States, had incurred no harm there. 
    The  Board  of  Immigration  Appeals  agreed  with  the  Im‐
migration Judge’s assessment of Rivera’s claims, which were 
weak.  Really all  he argued was that as  a  long‐time resident 
of the United States he would be perceived in El Salvador as 
wealthy.  That  may  be  correct,  and  we  are  dubious  (see  the 
concurring  opinion  in  Gutierrez  v.  Lynch,  834  F.3d  800,  807 
(7th  Cir. 2016))  of  the proposition announced in some  cases 
that  
   the status of being a member of a group made up of indi‐
   viduals deported from the United States who, having lived 
   in  this  country  for  many  years,  either  have  money  or  are 
   believed  to  have  money  and  have  long‐established  ties  to 
   this  country,  and  who  for  any  of  these  reasons  might  be 
   able  to  pay  ransom,  nevertheless  can’t  be  deemed  mem‐
   bers  of  a  “social  group”  authorized  to  obtain  relief  from 
   deportation  because  of  threats  to  the  life  or  safety  of  the 
   group’s members. 
But  when  this  is  the  claim  the  petitioner  must  submit  evi‐
dence supporting it, as the probability that any given mem‐
ber of such a group would be held for ransom might be ex‐
ceedingly low. 
4                                                      No. 16‐3225 


    Although  the  majority  opinion  in  Gutierrez  rejected  the 
petitioner’s  argument  that  he  was  in  danger  of  persecution 
because  he  belonged  to  a  social  group  consisting  of  “Mexi‐
can nationals who have lived in the U.S. for many years and 
are  perceived  as  wealthy  upon  returning  to  Mexico,”  834 
F.3d at 805, Gutierrez like Rivera had not presented convinc‐
ing  evidence  that  he  was  in  any  such  danger—and  further‐
more  the  Immigration  Court  had  found  that  if  he  was  in 
danger of persecution if he returned to the part of Mexico in 
which he had lived before immigrating to the United States 
“he could  avoid  [the] harm by relocating  to  another  part of 
Mexico.” Id. 
    Dominguez‐Pulido  v.  Lynch,  821  F.3d  837  (7th  Cir.  2016), 
was  a  similar  case.  The  petitioner  feared  persecution  if  re‐
turned  to  his  country  of  origin  because  he  could  afford  to 
pay a ransom, or at least his captors would believe that he (or 
his relatives in the United States) could afford to pay a ran‐
som. But our opinion does not indicate that he had any rea‐
son to believe that anyone would force him to pay a ransom. 
So he lost, as did Gutierrez and as must Rivera as well. 
    The point, which is equally applicable to the present case, 
is that members of well‐to‐do coteries or established expatri‐
ate families are not, so far as the record of this case reveals, 
frequent  targets  of  violence  in  El  Salvador.  And  unlike  ap‐
plicants for relief in cases such as Arrazabal v. Lynch, 822 F.3d 
961 (7th Cir. 2016), Rivera failed to present any evidence that 
he is a likely target of violence, despite the likelihood of his 
being  thought  wealthy  (though  by  whom  is  not  indicated) 
by virtue of his long residence in the United States. 
   A  disturbing  feature  of  the  case,  however,  is  the  very 
high crime rate in El Salvador. See, e.g., Roque Planas, “How 
No. 16‐3225                                                           5 


El Salvador Became the World’s Most Violent Peacetime  Coun‐
try,”  WorldPost,  March  4,  2016,  www.huffingtonpost.com/
entry/el‐salvador‐most‐violent‐country_us_56d9e239e4b0000
de4047fbe. (Actually Honduras is believed to have the highest 
homicide  rate  in  the  world—90.4  homicides  per  100,000 
people;  the  international  average  is  6.2  homicides  per 
100,000  people.  U.N.  Office  on  Drugs  and  Crime,  Global 
Study  on  Homicide  2013,  pp.  12,  24  fig.  1.5,  www.unodc.org/
documents/gsh/pdfs/2014_GLOBAL_HOMICIDE_BOOK_
web.pdf.) But Rivera has not presented convincing evidence of 
how safe or unsafe he will be in El Salvador. 
     We note finally, for its possible relevance in future cases, 
that what doesn’t matter in the case of an illegal immigrant 
resisting  removal  because  of  fear  of  persecution  is  whether 
gangs  in  El  Salvador,  or  whatever  the  immigrant’s  country 
of origin is, are wrong in thinking that anybody who’s lived 
in the United States is likely to be wealthy or have wealthy 
American connections. If thatʹs what the gangs think, and if 
(a  big  if,  which  requires  evidence)  as  a  result  they  hold  de‐
portees from the U.S. for ransom and kill them if it isnʹt paid, 
those deportees are being subjected to persecution. We don’t 
think  either  a  court  or  the  immigration  agencies  could  ra‐
tionally deny that. But it isn’t this case. 
 
                                                           AFFIRMED